                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


IN RE OAKLAND PHYSICIANS
MEDICAL CENTER, L.L.C.                            2:18-cv-13539

YATINDER M. SINGHAL,                         HON. TERRENCE G. BERG

            Third Party Plaintiff-        ORDER DENYING THIRD
                     Appellant,             PARTY PLAINTIFF-
      v.                                 APPELLANT’S MOTION FOR
                                           LEAVE TO FILE THIRD
SURINDAR JOLLY,                            AMENDED COMPLAINT

            Third Party Defendant-
                     Appellee.


     In this bankruptcy case, the Trustee prevailed on several claims

brought in an adversarial proceeding against Third Party Plaintiff-
Appellant Yatinder M. Singhal. Adv. P. No. 16-05120, ECF No. 102. Four

times throughout the proceeding, Singhal attempted to file a complaint

against Third Party Defendant-Appellee Surindar Jolly on the basis that

he and Jolly were “similarly situated”, so Jolly should indemnify Singhal.

The bankruptcy court dismissed each complaint for reasons explained

below. Singhal now asks this Court for a fifth chance to mount a similar

claim against Jolly. Despite Singhal’s attempting to take multiple bites

at the apple, he cannot make contact; Jolly is not liable for Singhal’s

actions, and no claim of indemnity exists.


                                     1
                           BACKGROUND

     Surindar Jolly (“Jolly”), a former doctor and board member of

Debtor, brought an action against Debtor Oakland Physicians Medical

Center, L.L.C. in the Oakland County Circuit Court. Jolly claimed the

Medical Center owed him money for advancements he made to it because

the advancements were loans. Case No. 15-145364; Adv. P., ECF No. 60-

2. The court agreed with Jolly. Debtor was ordered to pay back the loans

and the case was closed. Id.

     In the separate adversarial proceeding, the Trustee alleged that

Singhal’s advances to the Debtor should be recharacterized as capital
contributions and not loans. Id. Singhal then filed a third-party

complaint against Jolly for common-law indemnification, arguing that if

Jolly’s advances were treated as loans, but Singhal’s were not, Jolly
should indemnify Singhal. Adv. P., ECF No. 5.

     The bankruptcy judge dismissed Singhal’s complaint without

prejudice for failure to state a claim. Id., ECF No. 87. Singhal filed an

amended third-party complaint against Jolly and then one month later,

a second amended complaint. The bankruptcy judge dismissed Singhal’s

first and second amended complaints without prejudice for failing to seek
leave to amend. Id., ECF No. 111. Finally, Singhal filed a third amended

complaint. The bankruptcy judge found that the “Third-Party Plaintiff

[Singhal] is alleging to be similarly situated to Third-Party Defendant
[Jolly] and seeking same treatment as Third-Party Defendant. This is

                                   2
inconsistent with derivative liability,” and dismissed the third amended

complaint with prejudice for failure to state a claim. Id., ECF No. 202 at

PageID.11.

     Later in the proceeding, the bankruptcy judge granted summary

judgment for Trustee, finding that Singhal’s advancements were capital

contributions. Id., ECF No. 248. Consequently, the advances that the

Debtor had paid back to Singhal were deemed fraudulent transfers to

which the Debtor was entitled. Id. Judgment was entered against

Singhal and the case was closed.

     Now, Singhal appeals to this Court, arguing the bankruptcy judge
erred by dismissing Singhal’s third amended complaint against Jolly.

ECF No. 4. For the reasons that follow, Singhal’s motion will be denied.

                      STANDARD OF REVIEW
     A district court reviews de novo a bankruptcy court’s decision to

deny leave to amend a complaint on the grounds of futility. Orton v.

Johnny's Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir.2012). A
proposed amendment is futile if it could not withstand a Rule 12(b)(6)

motion to dismiss. Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417,

420 (6th Cir.2000).
                             DISCUSSION

     Singhal argues his claims against Jolly should survive because the

two are “similarly situated” as former doctors and board members of
Debtor, and therefore Jolly should indemnify Singhal. ECF No. 4. “A

                                    3
party seeking indemnity must plead and prove freedom from personal
fault. This has been frequently interpreted to mean that the party

seeking indemnity must be free from active or causal negligence.”

Langley v. Harris Corp., 321 N.W.2d 662 (Mich. 1982); Bullock v. Black
& Decker, Inc., 502 F. Supp. 580, 583 (E.D. Mich. 1980). See also Botsford

Continuing Care Corp. v. Intelistaf Healthcare, Inc., 807 N.W.2d 354

(Mich. 2011) (“[t]he right to common-law indemnification is based on the
equitable theory that where the wrongful act of one party results in

another party’s being held liable, the latter party is entitled to restitution

for any losses.”) (quotation marks and citation omitted). Accordingly, for
Singhal to mount a successful indemnification claim he must show that

he is without fault and that Jolly acted negligently.

     Singhal has not shown either. First, Singhal is not without fault.
The bankruptcy judge found Singhal directly liable by virtue of his own

conduct, for example, by receiving transfers from the Debtor without

giving reasonably equivalent value in exchange. Adv. P., ECF No. 248.
Nor has Singhal shown Jolly acted negligently. Singhal argues that Jolly

“acted wrongfully” when he filled in Singhal’s check to Debtor in the

amount of $150,000.00 and wrote on the back that it was a “loan.” ECF
No. 116-1, PageID.3. This is not a wrongful act that requires Singhal to

indemnify Jolly. Moreover, Jolly had nothing to do with the bankruptcy

court’s determination that Singhal’s advances were capital contributions
and not loans, despite what Jolly wrote on the back of Singhal’s check.

                                      4
     Singhal acknowledges this flaw. He says, “We readily concede that

there are no cases under these legal doctrines based on facts that are

similar to the facts of the instant case. However, we contend that there

is a nonfrivolous argument for extending existing law or for establishing

new law to cover the unusual facts of this case.” ECF No.4, PageID.42.

This is not enough to convince the Court a meritorious claim exists. On

the contrary, Singhal argues that he and Jolly are “similarly situated”

and so should be treated the same. Id. That argument is inapposite to a

finding that Singhal was an innocent party and Jolly was at fault.

     Singhal cannot state a claim of indemnification against Jolly. As
such, amendment would be futile. The bankruptcy court did not err in

denying Singhal leave to amend his pleading.

                            CONCLUSION
     For these reasons, Third Party Plaintiff-Appellant’s motion is

DENIED.



Dated: March 31, 2020            s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                   5
